Citation Nr: 0939807	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  04-28 656	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a thoracic spine 
disorder.

2.  Entitlement to service connection for a lumbar spine 
disorder.

3.  Entitlement to secondary service connection for an 
acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from September 1964 to August 
1966.

This appeal to the Board of Veterans Appeals (Board) arises 
from a December 2002 rating action that denied service 
connection for thoracic and lumbar spine and acquired 
psychiatric disorders, and a May 2007 RO determination that 
denied service connection for an acquired psychiatric 
disorder as secondary to the latter spine disorders.

In September 2005, the Veteran testified at a Board hearing 
before the undersigned Veterans Law Judge at the RO.

By decision of June 2006, the Board remanded the issues on 
appeal to the RO for further development of the evidence and 
for due process development.

By decision of September 2008, the Board denied service 
connection for thoracic and lumbar spine disorders, and 
service connection for an acquired psychiatric disorder as 
secondary to the latter spine disorders.  The Veteran 
appealed the denials to the U.S. Court of Appeals for 
Veterans Claims (Court).  By August 2009 Order, the Court set 
aside the Board's September 2008 decision and remanded the 
matters to the Board for compliance with the instructions 
contained in an August 2009 Joint Motion for Remand of the 
Appellant and the VA Secretary.

For the reasons expressed below, the matters on appeal are 
again being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  The VA will notify the 
appellant when further action on his part is required.



REMAND

Considering the record in light of the duties imposed by the 
Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009)) and the Court's 
Order, the Board finds that all notice and development action 
needed to render a fair decision on the claims on appeal has 
not been accomplished.

A remand by the Board confers upon a veteran, as a matter of 
law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West,        11 Vet. App. 268, 271 (1998).  

In June 2006, the Board remanded the thoracic and lumbar 
spine issues on appeal to the RO afford the Veteran a VA 
examination and to obtain medical opinions, accompanied by a 
discussion of the clinical evidence on file, and a clear 
explanation of the reasons and bases for the opinions 
provided.  The Veteran was afforded a VA examination in March 
2007, but the Court in August 2009 found, after a review of 
the report of that examination, that the examiner failed to 
provide adequate rationale for the findings reached in the 
report.  A mere conclusion by a medical doctor is 
insufficient to allow the Board to make an informed decision 
as to what weight to assign to his opinion.  Stefl v. 
Nicholson, 21 Vet. App. 120, 125 (2007); cf. Miller v. West, 
11 Vet. App. 345, 348 (1998) (a bare conclusion, even one 
written by a medical professional, without a factual 
predicate in the record is not sufficient to meet that 
burden).    

Such specific explanations and rationale for the medical 
opinions expressed being needed to resolve the thoracic and 
lumbar spine service connection claims on appeal, the Board 
finds that the RO should schedule the Veteran for another VA 
orthopedic examination to address these matters.  

The Veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, may result in 
denial of the claims.  See 38 C.F.R.   § 3.655 (2009).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.   If the Veteran does not 
report for the scheduled examination, the RO must obtain and 
associate with the claims folder a copy of any notice of the 
date and time of the examination sent to him by the VA 
medical facility at which it was to have been conducted.

On remand, the RO should also obtain copies of all records of 
treatment and evaluation of the Veteran for thoracic and 
lumbar spine and psychiatric disabilities at the Detroit, 
Michigan VA Medical Center (VAMC) from 2006 to the present 
time.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration thereof, regardless of 
whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Moreover, under 38 C.F.R. 
§ 3.159(b), efforts to obtain Federal records should continue 
until either the records are received or notification is 
provided that further efforts to obtain them would be futile.  
See 38 C.F.R. § 3.159(c)(1).  

In Harris v. Derwinski, 1 Vet. App. 180, 183 (1991), the 
Court held claims to be inextricably intertwined where a 
decision on one issue would have a significant impact upon 
another.  In this case, the Board finds that the claim for 
service connection for an acquired psychiatric disorder as 
secondary to claimed thoracic and lumbar spines disorders is 
inextricably intertwined with the claims for service 
connection for thoracic and lumbar spine disorders, and that 
the RO must first adjudicate the claims for service 
connection for thoracic and lumbar spine disorders prior to 
readjudicating the claim for service connection for an 
acquired psychiatric disorder as secondary to the thoracic 
and lumbar spines disorders.

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.

Accordingly, this case is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should obtain from the 
Detroit, Michigan VAMC copies of all 
records of treatment and evaluation of 
the Veteran for thoracic and lumbar spine 
and psychiatric disabilities from 2006 to 
the present time.  In requesting these 
records, the RO should follow the current 
procedures prescribed in 38 C.F.R. 
§ 3.159.  All records and/or responses 
received should be associated with the 
claims folder. 

2.  After the abovementioned medical 
records have been obtained, the RO should 
schedule the Veteran for a VA orthopedic 
examination by a physician to determine 
the nature and etiology of his current 
thoracic and lumbar spine disorders.  The 
entire claims folder must be made 
available to the physician designated to 
examine the veteran, and the examination 
report must include discussion of his 
documented medical history and 
assertions.  All indicated studies and 
tests should be accomplished, including 
X-rays, and all clinical findings should 
be reported in detail and correlated to a 
specific diagnosis.  

The examining physician should review and 
address the service and post-service 
medical records and render an opinion for 
the record as to whether it is at least 
as likely as not (i.e., there is at least 
a 50% probability) that any currently-
diagnosed thoracic and lumbar spine 
disability had its onset in military 
service.  For any spine disability found 
to have existed prior to the veteran's 
military service, the doctor should 
render opinions as to whether such 
disability increased in severity during 
service, and if so, whether such increase 
in disability was due to the natural 
progress of the condition.  If any pre-
existing disability of the spine is found 
to have increased in severity during 
service, the examiner should specifically 
address the matter of whether the 
underlying disability, as opposed to just 
the symptoms, worsened during service.

It is imperative that the physician's 
opinions reflect consideration and 
specific discussion of all pertinent 
medical evidence and events reflected in 
the record, to include the veteran's 
service medical records.  In this regard, 
he should specifically address a February 
1964 preinduction examination finding of 
an accented dorsal kyphosis; an August 
1965 finding of acute back strain; March 
1966 findings of low back strain, 
increased lumbar curvature, and postural 
back pain; and a June 1966 separation 
examination finding of a normal spine. 

The examiner should also specifically 
review and address the medical evidence 
indicating an intercurrent post-service 
on-the-job back injury in May 1977 (for 
which the Veteran received workman's 
compensation benefits for many years 
thereafter), and a head and back injury 
in February 1996, and the findings 
pertaining to the thoracic and lumbar 
spine on September 2002 and March 2007 VA 
examinations.    

The doctor must set forth all examination 
findings, along with the complete 
rationale for all comments expressed and 
conclusions reached, in a typewritten 
report.

3.  If the Veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims 
folder a copy of any notice of the date 
and time of the examination sent to him 
by the VA medical facility at which it 
was to have been conducted, and apply the 
provisions of 38 C.F.R. § 3.655, as 
appropriate. 

4.  To help avoid future Remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall, 11 
Vet. App. at 271.  
   
5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the thoracic and 
lumbar spine and acquired psychiatric 
disorder claims on appeal in light of all 
pertinent evidence and legal authority.           
 
6.  If any benefit sought on appeal 
remains denied, the RO must furnish the 
Veteran and his representative an 
appropriate Supplemental Statement of the 
Case that includes clear reasons and 
bases for all determinations, and affords 
them the appropriate time period for 
response before the claims folder is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The Veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See                
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

